In a proceeding pursuant to Mental Hygiene Law article 78 to settle a final account of the committee of an incompetent, the appeal is from so much of an order of the Supreme Court, Kings County (Leone, J.), for Richmond County, dated July 5, 1985, as directed the Department of Social Services to furnish legal services to the successor committee.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, and the final decretal paragraph thereof is deleted (see, Matter of Gross [Kushner], 127 AD2d 658 [decided herewith]). Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.